Citation Nr: 0810327	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied service connection 
for hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The RO issued a Statement of the Case in September 2005.  The 
RO then transferred the claims file to the Board in December 
2005.  In February 2006, the appellant submitted an 
audiological evaluation report that indicates that he has 
tinnitus and a hearing disability that meets the requirements 
of 38 C.F.R. § 3.385.  The appellant, however did not provide 
a waiver of the initial review of that evidence by the RO as 
required by 38 C.F.R. § 20.1304.  Since the new evidence 
indicates the possible need for additional development, and 
since a Supplemental Statement of the Case pertaining to that 
evidence was not issued, the claims must be referred back to 
the RO.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  Provide the 
claims file to the examiner.  The report 
should indicate that the claims file was 
reviewed.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) than the veteran's hearing 
loss or tinnitus was incurred during his 
active duty service.

2.  Then, readjudicate the claims for 
service connection for hearing loss and 
tinnitus.  If any benefit sought is 
denied, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response and thereafter return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

